DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’s AMENDMENT
An examiner’s amendment to the record appears below.  The proposed changes were received via email sent to Janice.Girouard@uspto.gov from Linh-Han H. Nguyen 6/1/2021.  Authorization for this examiner’s amendment was given in an interview with Linh-Han Nguyen on May 28, 2021.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
A system comprising:	a memory component and	a processing device, operatively coupled with the memory component, to perform operations comprising:	receiving a plurality of commands in a command queue;	performing initialization based on the commands, wherein performing initialization comprises:
in response to determining that a target bank associated with one of the commands is not in the bank touch count list, inserting the target bank in the list of plurality of banks and increasing a target bank touch count associated with the target bank by one, the plurality of bank touch counts comprising the target bank touch count, and	assigning a bank priority rank to each of the banks based on the bank touch count for each of the banks; and	scheduling the commands in the command queue, wherein scheduling the commands comprises:	inserting each of the commands in the command queue into a plurality of priority queues based on , 
wherein the plurality of priority queues comprise:
	a first highest priority queue and second highest priority queue for read commands and elevated commands,	a first plurality of bank priority queues being dedicated for read commands associated with read-modify-write (RMW) commands, and	a second plurality of bank priority queues for write commands and write commands associated with RMW commands,	wherein the first plurality of bank priority queues are higher priority than the second plurality of bank priority queues, 
wherein the first highest priority queue and second highest priority queue being of a higher priority than the first plurality of bank priority queues.



10.	A method comprising:	receiving a plurality of commands in a command queue;	performing initialization based on the commands, wherein performing initialization comprises:	updating a bank touch count list, wherein the bank touch count list comprises a list of plurality of banks being accessed by the commands and a plurality of bank touch counts associated with the banks in the list of banks, the plurality of bank touch counts each identify a number of commands accessing each of the banks, 	wherein updating the bank touch count list comprises:
in response to determining that a target bank associated with one of the commands is not in the bank touch count list, inserting the target bank in the list of plurality of banks and increasing a target bank touch count associated with the target bank by one, the plurality of bank touch counts comprising the target bank touch count, and	assigning a bank priority rank to each of the banks based on the bank touch count for each of the banks, wherein a higher bank priority rank is assigned to banks having a higher bank touch count; and
scheduling the commands in the command queue, wherein scheduling the commands comprises:	inserting each of the commands in the command queue into a plurality of priority queues based on the bank touch count list,
wherein the plurality of priority queues comprise:
	a first highest priority queue and second highest priority queue for read commands and elevated commands,	a first plurality of bank priority queues being dedicated for read commands associated with read-modify-write (RMW) commands, anda second plurality of bank priority queues for write commands and write commands associated with RMW commands,
wherein the first highest priority queue and second highest priority queue are higher priority than the first plurality of bank priority queues, and	wherein the first plurality of bank priority queues are higher priority than the second plurality of bank priority queues.

11.	The method of claim 10, wherein each bank in the list of banks is assigned a high priority queue and a low priority queue	

12.	The method of claim 10, wherein scheduling the commands in the command queue further comprises:	for a first command in the commands,	when the first command is a read command or an elevated command,	determining an age of the first command based on an entrance time of the first command in the command queue,	when the age of the first command exceeds a first threshold,	selecting the first command and performing a command selection process;	when the age of the first command does not exceed the first threshold,	determining whether the age of the first command exceeds a second threshold,	when the age of the first command exceeds the second threshold,	inserting the first command in a first priority queue in response to the first command accessing an open row, wherein the first priority queue is a highest priority, and


19.	A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, causes the processing device to perform operations comprising:	receiving a plurality of commands in a command queue;	performing initialization based on the commands, wherein performing initialization comprises:	updating a bank touch count list, wherein the bank touch count list comprises a list of plurality of banks being accessed by the commands and a plurality of bank touch counts associated with the banks in the list of banks, the plurality of bank touch counts each identify a number of commands accessing each of the banks, 	wherein updating the bank touch count list comprises:
in response to determining that a target bank associated with one of the commands is not in the bank touch count list, inserting the target bank in the list of plurality of banks and increasing a target bank touch count associated with the target bank by one, the plurality of bank touch counts comprising the target bank touch count, and	assigning a bank priority rank to each of the banks based on the bank touch count for each of the banks; and	scheduling the commands in the command queue, wherein scheduling the commands comprises:	inserting each of the commands in the command queue into a plurality of priority queues based on the bank touch count list, wherein the plurality of priority queues comprise:
	a first highest priority queue and second highest priority queue for read commands and elevated commands,being dedicated for read commands associated with read-modify-write (RMW) commands, and	a second plurality of bank priority queues for write commands and write commands associated with RMW commands,
wherein the first highest priority queue and second highest priority queue are higher priority than the first plurality of bank priority queues, and	wherein the first plurality of bank priority queues are higher priority than the second plurality of bank priority queues.


Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 10, and 19, the prior art does not teach or suggest ‘inserting each of the commands in the command queue into a plurality of priority queues based on the bank touch count list, wherein the plurality of priority queues comprise: a first highest priority queue and second highest priority queue for read commands and elevated commands, a first plurality of bank priority queues being dedicated for read commands associated with read-modify-write (RMW) commands, and a second plurality of bank priority queues for write commands and write commands associated with RMW commands, wherein the first plurality of bank priority queues are higher priority than the second plurality of bank priority queues, wherein the first highest priority queue and second highest priority queue being of a higher priority than the first plurality of bank priority queues.’


Dependent claims 2-9, 11-18, and 20 are allowable, at least, for the reasons of their dependent upon allowed claims 1, 10, and 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138